Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leon Radomsky [703-391-2900] on 10/22/2021.
The application has been amended as follows: 

Cancel Claim 10.

Claim 1 (Currently Amended) A three-dimensional memory device comprising: 
an alternating stack of insulating layers and electrically conductive layers located over a substrate; 
memory stack structures vertically extending through the alternating stack, wherein each of the memory stack structures comprises a vertical semiconductor channel and a vertical stack of memory elements located at levels of the electrically conductive layers; 
a perforated dielectric moat structure vertically extending through the alternating stack as a single continuous dielectric structure containing a dielectric fill material therein and including a plurality of lateral openings at each level of the insulating layers and not including any opening at levels of the electrically conductive layers, wherein each of the plurality of lateral openings laterally extends through the single continuous structure between an outer sidewall of the perforated dielectric moat structure and an inner sidewall of the perforated dielectric moat structure to define a respective set of volumes in which the dielectric fill material of the single continuous dielectric structure is not present; and 
an interconnection via structure laterally surrounded by the perforated dielectric moat structure and vertically extending through each insulating layer within the alternating stack and contacting a top surface of an underlying metal interconnect structure; 
wherein: the perforated dielectric moat structure comprises a row of dielectric pillar portions in direct contact with sidewall segments of a respective one of the insulating layers at each level of the insulating layers; and 
each of the insulating layers laterally extends between neighboring pairs of dielectric pillar portions from outside an area defined by outer sidewalls of the perforated dielectric moat structure in a plan view along a direction perpendicular to a top surface of the substrate to inside an area defined by the inner sidewalls of the perforated dielectric moat structure in the plan view.

Claim 11 (Currently Amended) The three-dimensional memory device of Claim 1, wherein each row of dielectric pillar portions is arranged along a periphery of the perforated dielectric moat structure at a level of one of the insulating layers.

Claim 12 (Currently Amended) The three-dimensional memory device of Claim 1, wherein the rows of dielectric pillar portions located at different levels of the insulating layers have an area overlap between them.

Claim 13 (Currently Amended) The three-dimensional memory device of Claim 1, wherein the perforated dielectric moat structure comprises an annular dielectric plate portion at each level of the electrically conductive layers that laterally surrounds a respective dielectric material plate.

Allowable Subject Matter
Claims 1-9, 11-13, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts fail to disclose or fairly suggest “wherein: the perforated dielectric moat structure comprises a row of dielectric pillar portions in direct contact with sidewall segments of a respective one of the insulating layers at each level of the insulating layers; and 
each of the insulating layers laterally extends between neighboring pairs of dielectric pillar portions from outside an area defined by outer sidewalls of the perforated dielectric moat structure in a plan view along a direction perpendicular to a top surface of the substrate to inside an area defined by the inner sidewalls of the perforated dielectric moat structure in the plan view” in context with other limitations of the amended claim 1 as listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894